Exhibit 10.2

AMENDMENT TO GUARANTY AND PLEDGE AGREEMENT

THIS AMENDMENT TO GUARANTY AND PLEDGE AGREEMENT (this “Amendment”) is effective
as of the 21st day of August, 2015 (the “Effective Date”), by and among Caesars
Entertainment Corporation, a Delaware corporation (“Holdings”), Credit Suisse
AG, Cayman Islands Branch, as administrative agent and collateral agent (in such
capacity, the “Agent”) for the Lenders (as defined below), and the Requisite
Lenders (as defined below).

WHEREAS, Holdings is a party to that certain Guaranty and Pledge Agreement,
dated as of July 25, 2014 (as amended, amended and restated, modified or
supplemented from time to time, the “Guaranty and Pledge Agreement”; each
defined term used herein but not defined herein shall have the meaning assigned
thereto in the Guaranty and Pledge Agreement) made by Holdings, in favor of the
Agent for the lenders (the “Lenders”) party to the Third Amended and Restated
Credit Agreement, dated as of July 25, 2014 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, Caesars Entertainment Operating Company, Inc., a Delaware Corporation
(the “Borrower”), the Lenders party thereto from time to time, the Agent, and
the other parties named therein;

WHEREAS, Section 23 of the Guaranty and Pledge Agreement provides that certain
provisions of the Guaranty and Pledge Agreement may be amended, supplemented or
otherwise modified pursuant to a written instrument executed by Holdings and the
Agent, with the consent of the Credit Agreement Holdco Secured Parties holding a
majority in aggregate principal amount of the Holdco Guaranteed Loans
(collectively, the “Requisite Lenders”); and

WHEREAS, Holdings desires to amend and modify certain provisions of the Guaranty
and Pledge Agreement as described in Section 1 hereof and, subject to the terms
hereof, the Agent and the Requisite Lenders are willing to agree to such
amendments and modifications.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to Guaranty and Pledge Agreement. As of the Effective
Date, the Guaranty and Pledge Agreement is hereby amended as follows:

(a) Paragraph 1 of the Guaranty and Pledge Agreement is hereby amended by
(x) deleting the definition of “Holdco Guaranteed Loan Document Obligations”
contained therein and (y) adding the following definitions in alphabetical
order:

“Acknowledgment”: a public announcement by Holdings that (x) Holdings has agreed
to guarantee any Existing Debt, (y) any guarantee by Holdings of any Existing
Debt has been, is or shall be reinstated or (z) any guarantee by Holdings of any
Existing Debt is in effect.

“Court Determination”: (i) a determination by a court of competent jurisdiction
that (x) any guarantee by Holdings of any Existing Debt has been, is or shall be
reinstated or (y) any guarantee by Holdings of any Existing Debt is in effect or
is continuing or (ii) the granting of money damages against Holdings by a court
of competent jurisdiction to the holders of Existing Debt on account of the
release of any guarantee.

“Existing Debt”: any of the Borrower’s bond debt outstanding on the Effective
Date.



--------------------------------------------------------------------------------

“Existing Secured Debt”: any of the Borrower’s secured bond debt outstanding on
the Effective Date.

“Holdco Guaranteed Loan Document Obligations”: the unpaid principal of and
accrued and unpaid interest due (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Holdco
Guaranteed Loans made to the Borrower under the Loan Documents as and when
payable hereunder by Holdings pursuant to paragraph 3; provided that, with
respect to any Holdco Guaranteed Loan, the principal amount of such Holdco
Guaranteed Loan that shall receive the benefit (and be included in the amount)
of Holdco Guaranteed Loan Document Obligations shall be the Guaranteed Amount
with respect to such Holdco Guaranteed Loan.

“Holdings Filing”: (i) the commencement by Holdings of any voluntary case,
proceeding or action under the Bankruptcy Code, or any other voluntary
proceeding or action under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, administration or liquidation or
similar law of any jurisdiction whether now or hereafter enacted; or (ii) the
commencement against Holdings of any involuntary case, proceeding or action
under the Bankruptcy Code, which Holdings consents to, or fails to have
dismissed, within 60 days of its filing; or (iii) the entry of any order of
relief or other order approving any such case, proceeding or action, or the
entry of an order appointing a custodian (as defined in the Bankruptcy Code),
judicial manager, receiver, receiver manager, trustee, administrator or similar
person for, or to take charge of, all or any substantial portion of the property
of Holdings.

“Pre-Amendment Guaranty and Pledge Agreement”: the Amended and Restated Guaranty
and Pledge Agreement dated as of June 10, 2009 made by Holdings in favor of Bank
of America, N.A., as predecessor of the Agent, in the form in effect immediately
prior to the effectiveness of the Guarantee and Pledge Agreement on July 25,
2014.

(b) Paragraph 5(b) of the Guaranty and Pledge Agreement is hereby amended by
deleting in its entirety each reference therein to “or immediately available
funds”.

(c) Paragraph 13(j) of the Guaranty and Pledge Agreement is hereby deleted in
its entirety and is hereby replaced with the following:

“(j) Holdings shall not provide to any holder of the Borrower’s bank or bond
debt outstanding on the Amendment Effective Date or incurred thereafter (other
than the Holdco Guaranteed Obligations hereunder), a guaranty of such debt (a
“New Guaranty”) that includes terms more favorable to such holder than the
guaranty of the Holdco Guaranteed Loans hereunder (an “MFN Guaranty”), unless,
in any such case, the Holdco Guaranteed Loans are provided with terms consistent
with such more favorable terms. Holdings shall provide prompt notice to the
Agent of the entry into any New Guaranty after the Effective Date. If Holdings
enters into any such MFN Guaranty in violation of this paragraph (j), then,
without waiving any default arising as a result of the failure thereof or any
rights or remedies

 

2



--------------------------------------------------------------------------------

of the Agent with respect thereto, this Agreement shall automatically be deemed
amended to the extent necessary to include such more favorable terms set forth
in such MFN Guaranty (including, to the extent such MFN Guaranty is a full
payment guaranty, by converting the guarantee hereunder into a full payment
guaranty on terms consistent with such MFN Guaranty);

In addition, (i) in the event of a Court Determination or an Acknowledgement
with respect to Existing Debt (excluding any Existing Debt held by Affiliates of
Holdings) with an aggregate principal amount exceeding $250 million or (ii) in
the event of a Court Determination pursuant to clause (ii) of such definition of
“Court Determination” with respect to monetary damages (excluding any monetary
damages attributable to Existing Debt held by Affiliates of Holdings) exceeding
$250 million, then this Agreement shall automatically be deemed amended to be in
the form of the Pre-Amendment Guaranty and Pledge Agreement in all respects
(including being a full payment guaranty on the terms set forth therein;
provided that, such Pre-Amendment Guaranty and Pledge Agreement shall be deemed
amended to delete the reference to “or immediately available funds” in each of
paragraph 5(b) and paragraph 27(a) thereof). Notwithstanding any such amendment
of this Agreement to be in the form of the Pre-Amendment Guaranty and Pledge
Agreement pursuant to the terms of the preceding sentence, (i) no enforcement
under this Agreement, as so amended, shall be permitted by the Agent or the
Secured Parties unless and until either (x) an enforcement action is taken
against Holdings by or on behalf of the holders of any Existing Secured Debt
with respect to the applicable reinstated guarantee or such damages award or
(y) the applicable order providing the holders of any Existing Secured Debt with
such reinstated guaranty or damages award becomes final and non-appealable or
Holdings consents or otherwise agrees to the relief granted in any such order
and (ii) if such reinstated guarantee is no longer in effect or such damages
award is not outstanding (as a result of the reversal of such Court
Determination on appeal or otherwise, but not on account of any consent to or
payment of any such guaranteed obligation or damages award by Holdings or by any
other party on behalf of Holdings), then such deemed amendment to this Agreement
in the form of the Pre-Amendment Guaranty and Pledge Agreement pursuant to the
preceding sentence shall cease to be in effect, and the terms of the Guaranty
and Pledge Agreement shall reflect the terms of this Amendment in effect
immediately prior to the effectiveness of any such deemed amendment pursuant to
the preceding sentence; provided, however, that a Holdings Filing shall not
alter this Agreement in any way.”

(d) The following new Paragraph 13(m) shall be added immediately after Paragraph
13(l) of the Guaranty and Pledge Agreement:

“Holdings agrees promptly (and in any event within two (2) Business Days
thereof) to notify the Agent in writing of the existence of a New Guaranty,
Court Determination or an Acknowledgement.”

(e) Paragraph 23 of the Guaranty and Pledge Agreement is hereby amended by
inserting the following immediately prior to the “.” at the end of the first
sentence thereof:

“; provided that, any portion of Holdco Guaranteed Obligations (including Holdco
Guaranteed Loans) held by Holdings, the Borrower or any other Loan Party, or any
Affiliate of Holdings, the Borrower or any other Loan Party, shall, in each
case, be disregarded for purposes of determining whether the requisite number of
Guaranteed Parties (including the Credit Agreement Holdco Secured Parties) have
(A) consented (or not consented) to any amendment, supplement,

 

3



--------------------------------------------------------------------------------

modification, waiver, consent or other action with respect to any of the terms
of this Agreement or (B) directed or required the Agent or any Guaranteed Party
(including any Credit Agreement Holdco Secured Party) to undertake any action
(or refrain from taking any action) with respect to or under this Agreement.”

(f) Paragraph 27(a) of the Guaranty and Pledge Agreement is hereby deleted in
its entirety and is hereby replaced with the following:

“(a) This Agreement, the pledges and guarantees made herein, the Liens in the
Collateral created hereby and all other security interests granted hereby, shall
automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to Holdings, upon the earlier to occur of (i) the date
when all the Holdco Guaranteed Obligations, with respect to the guaranty by
Holdings, and the date when all the Holdco Guaranteed Secured Obligations, with
respect to the pledge, liens and all other obligations (in each case other than
contingent or unliquidated obligations or liabilities not then due) have been
paid in full in cash; provided that, upon payment in full of the Holdco
Guaranteed Obligations, the Agent may assume that no Holdco Guaranteed
Obligations are outstanding unless otherwise advised in writing by the Borrower
and (ii) the date of effectiveness of (and immediately prior to) the Exit (as
defined in the RSA).”

(g) The following new Paragraph 37 shall be added immediately after Paragraph 36
of the Guaranty and Pledge Agreement:

“37. Rules of Construction. The expressions “[payment] [paid] in full [in cash]
of [all] [any] of the [Holdco Guaranteed Obligations] [Holdco Guaranteed Secured
Obligations],” “[Holdco Guaranteed Obligations] [Holdco Guaranteed Secured
Obligations] have been paid in full [in cash],” and any other similar terms or
phrases when used herein shall mean payment of the applicable Holdco Guaranteed
Obligations or Holdco Guaranteed Secured Obligations (as applicable) in cash in
United States Dollars by wire transfer of immediately available funds, and shall
not include payment of any other type or form, including any property, assets,
securities (debt or equity), certificates of deposit, time deposits, bankers’
acceptances, commercial paper, investments, cash equivalents or any other
security or instrument that is considered to be equivalent to cash.

Unless otherwise specified, references in this Agreement to any Paragraph,
Section, clause or subclause refer to such Paragraph, Section, clause or
subclause as contained in this Agreement. The words “herein,” “hereof” and
“hereunder” and other words of similar import in this Agreement refer to this
Agreement as a whole, and not to any particular Section, clause or subclause
contained in this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and neuter genders. The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The word “cash” shall be construed to mean United
States Dollars.”

 

4



--------------------------------------------------------------------------------

SECTION 2. Condition to Effectiveness. This Amendment shall become effective as
of the Effective Date (i) upon receipt by the Agent from (a) Lenders
constituting the Requisite Lenders and (b) each of the other parties hereto, of
a counterpart signature page to this Amendment signed on behalf of such party
and (ii) upon execution and delivery of counterpart signature pages to a
restructuring support and forbearance agreement by Holdings, the Borrower and
Lenders holding 50.1% of the First Lien Bank Obligations (as defined in the
Restructuring Support and Forbearance Agreement, dated as of August 21, 2015
entered into with the Lenders (as the same may be amended, amended and restated,
supplemented or modified from time to time) (such agreement, the “RSA”). In
addition, if the RSA is terminated (other than as a result of Holdings’ or the
Borrowers’ failure to perform or comply in all material respects with the terms
and conditions of the RSA (unless such failure to perform or comply arises as a
result of another party to the RSA’s actions or inactions)) then the terms of
this Amendment shall cease to be effective and the terms of the Guaranty and
Pledge Agreement in effect immediately prior to the effectiveness of this
Amendment shall be in effect and shall govern the terms of the Guaranty and
Pledge Agreement in all respects.

SECTION 3. [Reserved].

SECTION 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles.

SECTION 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 6. Counterparts. This Amendment may be executed by the parties hereto in
one or more counterparts, including by electronic or facsimile signature, each
of which taken together shall be deemed to constitute one and the same
instrument.

SECTION 7. Loan Document. The parties hereto hereby agree that, at and after the
Effective Date, this Amendment shall constitute a Loan Document.

SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 9. Further Assurances. The parties hereto shall do such further acts and
things and execute and deliver to each other such additional assignments,
agreements, powers and instruments as may be reasonably necessary to carry into
effect the intent and purpose of this Agreement.

SIGNATURES APPEAR ON NEXT PAGE

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CAESARS ENTERTAINMENT CORPORATION By:   /s/ Eric Hession

Name:

  Eric Hession

Title:

  Chief Financial Officer

 

Signature Page to Amendment to Guaranty and Pledge Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:   /s/ Didier Siffer

Name:

  Didier Siffer

Title:

  Authorized Signatory By:   /s/ Michael A. Criscito

Name:

  Michael A. Criscito

Title:

  Managing Director

 

Signature Page to Amendment to Guaranty and Pledge Agreement